Citation Nr: 1824522	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1988 to October 1988, January 1991 to June 1991, June 1993 to September 1993, January 1994 to July 1994, and from February 2003 to April 2004.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 videoconference hearing.  A transcript is of record. 


FINDING OF FACT

Competent medical evidence establishes that the Veteran's symptoms of ankylosing spondylitis had their onset during service.


CONCLUSION OF LAW

Service connection for ankylosing spondylitis is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO issued pre-adjudicatory notice to the Veteran in July 2011 that satisfied the duty to notify.  
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records were obtained, and a VA examination was provided in October 2012.  

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R.  § 3.303(d).

In establishing service connection, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service except as to defects or disorders noted at entry into service or where clear and unmistakable evidence demonstrates that the condition preexisted entry into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  Thus, VA regulations specifically prohibit service connection in those cases.  See VAOPGCPREC 67-90 (1990).  However, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711) (Oct. 30, 1990).  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993). 

Service connection may be granted for diseases of congenital, developmental, or familial (hereditary) origin if the condition was incurred in or aggravated during service beyond its natural progression.  While a defect is a structural or inherent abnormality or a condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a claim, the benefit of the doubt in resolving the issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The evidence of record indicates that the Veteran was diagnosed with ankylosing spondylitis in 2008 after suffering from mysterious pain and stiffness for several years, and after testing positive for HLA-B27, the genotype that is highly correlated with the condition.  The Veteran's post-service treatment records indicate that he continues to suffer from the condition to this day.  Accordingly, the Veteran has met the first requirement for service connection. 

The evidence also demonstrates that the symptoms of ankylosing spondylitis had their onset during the Veteran's active duty service while he was deployed in 2003 and 2004.  The Veteran has consistently reported that he began experiencing stiffness, limited range of motion and pain during that period of service.  On his post-deployment health assessment, completed in March 2004, he indicated that he experienced swollen, stiff or painful joints during service and that he suffered from back pain and muscle aches since service.  In his enlistment examination completed in October 2001 prior to his deployment, however, none of those symptoms are noted. 

In his claim and accompanying statements, the Veteran explained that, while in service, he attributed the aforementioned symptoms to deployment conditions, including wearing combat gear, rough driving conditions, two minor vehicle accidents, and being knocked off of his feet from the blast of a vehicle based improvised explosive device.  He expected that, over time, the pain and stiffness would decrease but, since returning from his deployment, they got worse until he was ultimately diagnosed with ankylosing spondylitis in 2008.  The Veteran also explained that, during service, he experienced two intestinal illnesses, and he provided documentation setting out the relationship between intestinal infections and the onset of ankylosing spondylitis.  

The Veteran is competent to report the onset of symptoms during his deployment, as they are capable of lay observation and part of the Veteran's personal experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (even disabilities not subject to lay diagnosis may have symptoms detectable by a lay person).  His accounts are credible, as they have been consistent throughout the pendency of his appeal and there is no medical evidence suggesting that he experienced related symptoms prior to his deployment.  Based on this, the Veteran's accounts are entitled to great probative weight.  Accordingly, the Board finds that the Veteran's symptoms of back pain, joint pain and stiffness had their onset in service.

As for nexus to service, the Veteran was afforded a VA examination in October 2012.  The examiner noted that the Veteran had testing, which came back positive for ankylosing spondylitis, characterized as a genetic disease, and he explained that factors such as infections or normal bacteria that live in the intestines may trigger ankylosing spondylitis in people who are susceptible.  However, he opined that the Veteran's condition was less likely than not related to service because there was no documentation related to his claimed intestinal illnesses in his service treatment records.  He stated also that even if there was such evidence, a person must first be genetically susceptible to the disease to be triggered by an infection, apparently implying - without explicitly stating - that because the Veteran is genetically susceptible, his condition preexisted service.

The Board finds that the October 2012 opinion is inadequate to decide the claim on two bases.  First, it did not properly consider the Veteran's lay statements about experiencing intestinal illnesses during service.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion is not adequate if it does not consider all the relevant evidence of record, including lay statements); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Second, it appears to find that the Veteran's condition preexisted service without discussing whether the Veteran's preexisting condition was aggravated thereby.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board does not give this opinion any weight. 

In response to the examiner's concern that the record does not contain evidence of intestinal illnesses in service, the Veteran provided a statement explaining that, at the time of such illnesses, his unit was "moving forward" or "conducting operations" and, thus, it was not feasible to get medical care.  At his November 2017 hearing, the Veteran further explained that "the invasion was going on and the facilities were not, I guess, as robust as they were after," and so "for minor things, we didn't bother going into a medical facility."  Given the danger, he "didn't feel it was worth taking my team on the road to get evaluated for aches and pains."  Instead, he consulted with a medic on his team who confirmed he could take Cipro for his pain, stiffness and intestinal issues.   

As above, the Veteran is competent to report his reasons for not seeking medical treatment and his account is credible because it is consistent with the nature of his service.  38 U.S.C. § 1154(a).  Accordingly, the Veteran's justification is entitled to great probative weight and, on that basis, the Board finds that the Veteran's failure to seek medical treatment does not weigh against a finding that his condition had its onset in service. 

The October 2012 opinion aside, other medical evidence of record is sufficient to supply the medical nexus required for a service connection claim.  Specifically, in a February 2014 letter, the Veteran's treating physician opined that the Veteran's ankylosing spondylitis developed during the Veteran's 2003 and 2004 deployment.  He based his finding on his review of the Veteran's service medical records that demonstrated that he did not have symptoms of ankylosing spondylitis on his reenlistment physical completed in 2001, yet symptoms thereof were indicated on the Veteran's March 2004 post-deployment questionnaire.  

In addition, the Board takes particular note of a January 2014 letter from the Office of the Command Surgeon of the Army Medical Service Corps that supported the Veteran's request to change a line of duty determination recommending his separation from the Army Reserve due to his ankylosing spondylitis.  Specifically, it recommended that the condition be recognized as having been incurred in the line of duty (as opposed to preexisting service).  

The Command Surgeon based his recommendation on that fact that although the Veteran is genetically predisposed to ankylosing spondylitis, his symptoms were first reported in 2004 when he returned from his deployment, and it is clear that he began treatment for arthritic conditions around the same time.  He noted that the Veteran's performance of duties while deployed did not involve any specific injuries involving explosions, motor vehicle accidents or combat injuries, and thus it is most likely that his pain and stiffness were clinical manifestation of ankylosing spondylitis.  The gradual onset and worsening of symptoms over time, he opined, mostly likely caused a delay in the official diagnosis resulting from the blood test performed in 2008.  The Command Surgeon noted that it is impossible to determine if this condition preexisted service, but he was confident that any symptoms predating the 2003 deployment would most likely have been mild in nature.  It is evident, he concluded, that the Veteran developed symptoms of this condition during active duty.  Based, in part, on this letter, a Medical Evaluation Proceedings Board determined that the Veteran's ankylosing spondylitis did not exist prior to service.   

Taken together, the Board finds that these two medical opinions are adequate to demonstrate that the Veteran's ankylosing spondylitis had its onset during service.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (a medical opinion is adequate if the examiner had access to the claims file and the opinion is thorough, detailed, definitive, and supported by a detailed rationale); Nieves-Rodriquez, 22 Vet. App. 295.  Although the medical evidence of record is unclear whether ankylosing spondylitis is a congenital disease that pre-existed service, both the Command Surgeon and the Veteran's treating physician found that the Veteran's symptoms developed during active duty.  The Board therefore concludes that the competent evidence of record supports the Veteran's claim and the requirements for establishing service connection are met.  Service connection for ankylosing spondylitis is warranted.
 

ORDER

Service connection for ankylosing spondylitis is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


